PD-0596-16                                                   PD-0596-16
                                                                          COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
                                                                          Transmitted 6/1/2016 4:03:52 PM
                                                                            Accepted 6/1/2016 4:25:08 PM
                                                                                           ABEL ACOSTA
                                  NO.                                                              CLERK

       IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                                  AT AUSTIN
          -----------------------------------------------------------------

                             NO. 01-15-00055-CR

               IN THE COURT OF APPEALS FOR THE

                       FIRST DISTRICT OF TEXAS

                                 AT HOUSTON

          -----------------------------------------------------------------

  JOSE PABLO LOPEZ,                                           APPELLANT

  V.

  THE STATE OF TEXAS,                                         APPELLEE

          ------------------------------------------------------------------

        MOTION FOR EXTENSION OF TIME TO FILE
   APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
       -----------------------------------------------------------------

                               Winston E. Cochran, Jr.
                               Attorney at Law
                               Texas Bar No. 04457300
                               P.O. Box 2945
                               League City, TX 77574
                               Tel. (713) 228-0264
                               E-mail:winstoncochran@comcast.net

                               Court-appointed Counsel for Appellant
June 1, 2016
TO THE COURT OF CRIMINAL APPEALS OF TEXAS:

      COMES NOW the appellant, Jose Pablo Lopez (hereinafter “Lopez”), through

the undersigned counsel, and respectfully requests that this Court extend the time to

file a petition for discretionary review of the decision in this cause by the Court of

Appeals for the First District of Texas, for reasons set forth as follows.

      1. Lopez was indicted for Capital Murder. A long delay ensued between the

time of indictment and the time of trial while Lopez was absent from the United

States. At trial, a jury found Lopez guilty of Capital Murder. Pursuant to a mandatory

statute, punishment was assessed at confinement for life, with the possibility of

parole, in the Texas Department of Criminal Justice, Correctional Institutions

Division. Lopez gave timely notice of appeal, and the appeal was docketed as Jose

Pablo Lopez v. State of Texas, No. 01-15-00055-CR, in the Court of Appeals for the

First District of Texas.

      2.   On appeal Lopez raised six points of error, including a challenge to a trial

for Capital Murder under the terms of the extradition process. The Court of Appeals

delivered an opinion and rendered a judgment, affirming the judgment and sentence

of the district court, in a published opinion on April 26, 2016. No motion for

rehearing was filed by either party.

      3.    A petition for discretionary review was due on May 26, 2016. Lopez

hereby requests an extension of time to file a petition for discretionary review for
thirty days, until Monday, June 27, 2016. No previous requests for an extension of

time to file the petition for discretionary review have been filed.

      4.   Pursuant to TEX. R. APP. PROC. 10.5 and 68.2, this motion is timely if

filed on or before June 10, 2016.

      4.   The reasons for the requested extension are as follows:

      A. Since the date of the Court of Appeals’ opinion in this cause, Lopez’s

counsel has been unable to complete a petition in this cause due to competing

obligations in trial, appellate, and habeas cases, including but not limited to the

following matters:

      (1) Ex parte Roderick Carpenter, No. 1171502-A in the 232nd District
      Court of Harris County, and not yet assigned a number in this Court.
      This is a postconviction writ application in a Capital Murder case, with
      a sentence of life without parole, in which a great deal of time has been
      devoted recently to clarification of the record and the question of
      whether and how Carpenter should seek to have the application
      dismissed, rather than face a denial on the merits. Counsel was not able
      to file this extension motion at the ordinary time because of activities
      related to Carpenter’s case.

      (2) Gulf Coast Rod, Reel and Gun Club, Incorporated, et al. v. United
      States Army Corps of Engineers, et al., No. 16-40181 in the United
      States Court of Appeals for the Fifth Circuit. Counsel is representing
      the appellants pro bono publico in a challenge to a permit which was
      issued for the closure of Rollover Pass, a famed fishing location on the
      Bolivar Peninsula in Galveston County.

      (3) State of Texas v. Christopher Dupuy, Nos. 15CR1660 and
      15CR1661 in the 405th District Court of Galveston County. These are

                                          2
      prosecutions of a former county court judge which have generated a
      great deal of notoriety and difficulty because of the defendant’s former
      status and an ongoing dispute as to constitutionality of the underlying
      statute. Counsel has been working towards a finding that Mr. Dupuy is
      incompetent to stand trial.

      (4) State of Texas v. Daveon Napper, Nos. 15-CR-1566 and 15-CR-
      1567 in the 56th District Court of Galveston County. These related
      cases, for Aggravated Robbery and Aggravated Assault, arise from an
      attempted “drug rip” in Texas City. Good-faith efforts to settle the cases
      have failed, and trial looms on June 13. Pretrial discovery review and
      other preparation has been substantial.

      B. Compounding the difficulty of a flurry of difficult cases, on Mother’s Day

counsel was bitten on the finger by a dog, making the preparation of written materials

more laborious recently.

      5.   The issues which Lopez intends to present in his petition will be the

following questions, or a similarly worded questions:

      A. Did the Court of Appeals err in upholding the authority of the

      district court to try Lopez for Capital Murder in light of the provisions

      of his extradition from Mexico?

      B. Did the Court of Appeals err in upholding the jury charge because

      the application paragraph correctly covered guilt as a “principal” when

      there was no evidence that Lopez was guilty as a “principal” rather than

      as a “party?”



                                          3
      C. Did the Court of Appeals err in upholding the automatic assessment

      of a life sentence, with the possibility of parole, against an Eighth

      Amendment challenge?

      D. Did the Court of Appeals err in upholding the automatic assessment

      of a life sentence, with the possibility of parole, against a Texas

      constitutional challenge?

      E. Did the Court of Appeals err in upholding the automatic assessment

      of a life sentence, with the possibility of parole, against a Fourteenth

      Amendment “due process of law” challenge?

      F. Did the Court of Appeals err in upholding the automatic assessment

      of a life sentence, with the possibility of parole, against a Texas

      constitutional “due course of the process of law” challenge?

The latter four issues are familiar to this Court from other contexts and might be

consolidated for the purposes of the petition, but even with that approach the petition

will be presenting a large number of important legal questions for this Court’s

consideration and the completion of the petition will be a big project.

      6. This motion is not filed for purposes of delay but in order that justice may

be done for an indigent appellant.

      Wherefore Lopez prays that this motion be granted and that the time for filing

                                          4
a petition for discretionary review in this cause be extended to June 27, 2016.

                                       Respectfully submitted,

                                       /s/ Winston E. Cochran, Jr.
                                       Winston E. Cochran, Jr.
                                       Attorney at Law
                                       Texas Bar No. 04457300
                                       P.O. Box 2945
                                       League City, TX 77574
                                       Tel. (713) 228-0264
                                       E-mail:winstoncochran@comcast.net

                                       Court-appointed counsel for Appellant

                         CERTIFICATE OF SERVICE

      I certify that copies of this petition have been served on counsel for the

State electronically or by mail at the following addresses on June 1, 2016:

Galveston County District Attorney’s Office         Hon. Lisa C. McMinn
Appellate Division                                  State Prosecuting Attorney
Attention: Rebecca Klaren                           P.O. Box 13046
600 59th Street                                     Austin, TX 78711-3046
Galveston, TX 77551

                                       /s/ Winston E. Cochran, Jr.
                                       Winston E. Cochran, Jr.




                                         5